Citation Nr: 1606877	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-08 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for type II diabetes mellitus with erectile dysfunction (ED), currently rated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for peripheral neuropathy of the right upper extremity, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for peripheral neuropathy of the left upper extremity, currently rated as 30 percent disabling.  

4.  Entitlement to an increased disability rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.

5.  Entitlement to an increased disability rating for peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling.

6.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and T. S.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the September 2010 rating decision, the RO, in relevant part, denied entitlement to a TDIU.  

In the February 2014 decision, the RO granted a 30 percent disability rating for service-connected left upper extremity peripheral neuropathy, effective March 15, 2013, and denied entitlement to higher disability ratings for DMII with ED, and for peripheral neuropathy of the right upper extremity and the bilateral lower extremities.

The Veteran was not issued a statement of the case (SOC) with respect to the issues of entitlement to higher disability rating for DMII and for peripheral neuropathy of all extremities.  Consequently, he was not provided the opportunity to file a substantive appeal on these issues before issuance of a December 2014 supplemental SOC (SSOC).  An SSOC may not be used to announce decisions in issues not previously the subject of an SOC.  38 C.F.R. § 19.31(a) (2015).   Nonetheless, the December 2014 document styled a SSOC contained all of the information that would ordinarily be contained in a SOC, and the Veteran has had an opportunity to submit evidence and offer testimony on these issues.  Inasmuch as the Agency of Original Jurisdiction (AOJ) has taken actions to indicate to the Veteran that these issues were properly on appeal by including them in the SSOC and by certifying the issues for appellate review, the requirement that there be a timely substantive appeal has been waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam).

The Veteran testified at a hearing before the undersigned in August 2015.  A transcript of that hearing is of record.

The issues of entitlement to higher disability ratings for type II diabetes mellitus, and for peripheral neuropathy of the bilateral upper and lower extremities, including higher than a 30 percent rating for the right upper extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The Veteran has at least moderate incomplete paralysis involving the lower radicular group of the right upper extremity.  

2.  The Veteran's service connected disabilities in combination render him unemployable.



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for moderate incomplete paralysis of the lower radicular group of the right upper extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 4.120, 4.123, 4.124a, Diagnostic Code (DC) 8512 (2015).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Disability Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings may be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any material issue, the Board gives the benefit of the doubt to the claimant.  Id.

The rating schedule provides guidance for rating neurologic disabilities.  Cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Under Diagnostic Codes 8514 and 8515, mild incomplete paralysis of the musculospiral (radial) nerve and of the median nerve, respectively, is assigned a 20 percent rating for either extremity.  Moderate incomplete paralysis merits a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Severe incomplete paralysis merits a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Complete paralysis merits a 70 percent rating for the major extremity and a 60 percent rating for the minor extremity.  38 C.F.R. § 4.124a, DC 8512.

A note to the rating criteria indicates that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, that radicular group ratings should be considered.

Under Diagnostic Code 8512, mild incomplete paralysis of the lower radicular group is assigned a 20 percent rating for either extremity.  Moderate incomplete paralysis merits a 40 percent rating for the major extremity and a 30 percent rating for the minor extremity.  Severe incomplete paralysis merits a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Complete paralysis merits a 70 percent rating for the major extremity and a 60 percent rating for the minor extremity.  38 C.F.R. § 4.124a, DC 8512.

In a December 2014 examination report submitted by the Veteran, the examining clinician reported that the Veteran had moderate incomplete paralysis of the bilateral musculospiral (radial) nerves, and the median nerves.  The report noted that the Veteran was right hand dominant.

Based on the examination findings, the Veteran is at least entitled to a 40 percent disability rating for moderate incomplete paralysis of the lower radicular group of the right upper extremity.

Further development is required on this issue; therefore the issue of entitlement to a disability rating higher than 30 percent for peripheral neuropathy of the right upper extremity is remanded to the AOJ.

II.  Entitlement to TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In the instant appeal, as 70 percent disabling rating has been in effect for posttraumatic stress disorder (PTSD), for the entire appellate period; thus the rating requirements for TDIU on a schedular basis are satisfied.

The evidence with respect to whether the Veteran's service-connected disabilities render him unemployable is somewhat ambiguous.  While VA examination reports in April 2010, August 2010 would indicate that the Veteran's DMII and PTSD related disabilities did not prevent him from sedentary employment, other evidence indicates that the service-connected disabilities, together, indeed prevent him from securing or following a substantially gainful occupation for which his education and occupational experience would otherwise qualify him

In his December 2009 TDIU claim, the Veteran contended that he could not perform his regular work as a manager for a bus company as a result of his PTSD and DMII with residuals.  He reported having last worked in February 2004.  He reported having worked for the same company since October 1972.  He had worked several years as a bus driver.  

VA treatment records reflect that the Veteran was hospitalized due to PTSD symptoms from October to November 2009.  Ongoing mental health treatment records show that he continued to struggle with suicidal thoughts.  A December 2010 VA mental health treatment report indicated that he had increasing problems with confusion and significant suicidal ideation.  In the report of an October 2012 VA examination, the VA examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.  In May 2013, he reported feeling more agitated and confused, and more isolative and irritable.  

During a September 2013 VA mental health examination, the Veteran was noted to have difficulty adapting to stressful circumstances, including in a work and work-like setting.  He reported that when he worked, he had problems with authority, that he would get angry quickly, and that his mood tended to be down.  The examiner noted that the Veteran's fine motor skills were limited by medical/physical issues, and that he had difficulty with memory and recalling things on a regular basis. 

Medical evidence of record also shows that the Veteran suffers from significant peripheral neuropathy of all four extremities.  A February 2013 VA neurology consultation report noted that the Veteran had severe left ulnar neuropathy.  Electromyography testing shows severe bilateral motor and sensory neuropathies.  

A December 2014 examination report submitted by the Veteran diagnosed severe incomplete paralysis of the left ulnar nerve and moderate incomplete paralysis of the median nerve of the bilateral upper extremities.  Mild incomplete paralysis of the sciatic nerve of the bilateral lower extremities was also noted.  The examiner concluded that the strength of the Veteran's upper and lower extremities and loss of sensation would make the length of time that he was able to work difficult. 

During his August 2015 Board hearing, the Veteran reported that he received some special training with Greyhound buses.  He reported that he could not sit still due to neuropathies and that he had difficulty with balance due to his neuropathies.  He also testified that he had difficulty controlling his anger due to PTSD.   He reported becoming angry with bus drivers when previously working dispatch.  

T. S. testified that he had known the Veteran for many years, having worked with him at the bus company.  He maintained that, in his opinion as a bus driver, the Veteran would not be able to pass the stringent Department of Transportation annual physical examination required to work as a bus driver or in a supervisory position, as supervisors were required to be able to drive as well.  He reasoned that the Veteran's balance issues and peripheral neuropathy, combined with required blood tests for diabetes would render him unable to pass the physical examination.  

Based on the foregoing, the medical and lay evidence is at least in equipoise with respect to whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  This is especially so given the fact that the Veteran has worked in the bus transportation industry for many years and has no real experience in another occupational field.  

Reasonable doubt is resolved in the Veteran's favor and entitlement to a TDIU is granted.  See 38 U.S.C.A. § 5107.  



ORDER

Entitlement to a 40 percent disability rating for peripheral neuropathy of the right upper extremity is granted.

Entitlement to a TDIU is granted.


REMAND

During his August 2015 hearing, the Veteran testified that he received treatment for diabetes and peripheral neuropathy, including surgery, at Swedish American Hospital, a private facility.  These treatment records have not been obtained.  See 38 C.F.R. § 3.159(c) (2015).  

The Veteran also testified in August 2015 that he had received recent VA treatment for his service-connected DMII and peripheral neuropathy.  Records dated since December 2013, however, have not been associated with the claims file.  See id. 

The Veteran additionally testified that symptoms associated with DMII and peripheral neuropathy had increased in severity since last evaluated by examination, especially in the four-month period preceding the hearing.  A new VA examination is warranted.  Cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the appeal is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since December 2013, pertaining to treatment for DMII and peripheral neuropathy.

2.  After obtaining any required authorization, obtain the Veteran's treatment records, to include records of surgery in approximately June 2015, from Swedish American Hospital.

3.  Then, schedule the Veteran for a new VA examination for diabetes and peripheral neuropathy.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should describe the current severity and all manifestations/complications attributable to the Veteran's service-connected DMII and peripheral neuropathy.  

Specifically, the examiner should:

a)  State whether or not the Veteran requires insulin, restricted diet, and regulation of activities (i.e., avoidance of strenuous occupational and recreational activities);

b)  Indicate whether there have been any hospitalizations for episodes of ketoacidosis or hypoglycemic reactions; and

c)  Note the frequency of visits to a diabetic care provider.

d)  Determine the severity of the Veteran's peripheral neuropathy affecting all four extremities.  Specific nerves affected should be identified, together with the degree of paralysis caused by the neuropathy (e.g., mild, moderate, or severe).

4.  If the benefits sought on appeal are not granted in full, issue a SSOC.  Then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


